Exhibit 10.1
 
 
 
 
SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT made as of this ___ day of ____________, 2009, between
Magnolia Solar Corporation, a Nevada corporation (the “Company”), and the
undersigned (the “Subscriber”).
 
WHEREAS, pursuant to a Confidential Private Placement Memorandum dated December
23, 2009 (the “PPM”), the Company is offering in a private placement (the
“Offering”) to accredited investors a minimum of 15 Units (the “Minimum
Offering”) and a maximum of 60 Units (the “Maximum Offering”) at a purchase
price of $50,000 per Unit, with each Unit (the “Units”) consisting of an
Original Issue Discount Senior Secured Convertible Promissory Note in the
principal amount of $100,000 (the “Note”), and a five-year detachable warrant
(the “Warrant”) to purchase 100,000 shares of Common Stock with an exercise
price of $1.65 per share; and
 
WHEREAS, the Subscriber desires to subscribe for the number of Units set forth
on the signature page hereof, on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
 
I.  
SUBSCRIPTION FOR AND REPRESENTATIONS AND COVENANTS OF SUBSCRIBER

 
1.1 Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company such number of
Units set forth upon the signature page hereof, at a price equal to $50,000 per
Unit, and the Company agrees to sell such to the Subscriber for said purchase
price, subject to the Company’s right to sell to the Subscriber such lesser
number of (or no) Units as the Company may, in its sole discretion, deem
necessary or desirable.  The purchase price is payable by wire transfer of
immediately available funds, pursuant to the wire instructions attached as
Exhibit F to the PPM or by check payable to Sichenzia Ross Friedman Ference LLP
as Escrow Agent to Magnolia Solar Corporation
 
1.2 The Subscriber recognizes that the purchase of Units involves a high degree
of risk in that (i) an investment in the Company is highly speculative and only
investors who can afford the loss of their entire investment should consider
investing in the Company and the Units; (ii) the Units are not registered under
the Securities Act of 1933, as amended (the “Act”), or any state securities law;
(iii) there is no trading market for the Units, none is likely ever to develop,
and the Subscriber may not be able to liquidate his, her or its investment; (iv)
transferability of the Units is extremely limited; and (v) an investor could
suffer the loss of his, her or its entire investment.
 
1.3 The Subscriber is an “accredited investor,” as such term in defined in Rule
501 of Regulation D promulgated under the Act, and the Subscriber is able to
bear the economic risk of an investment in the Units.
 
1.4 The Subscriber has prior investment experience (including investment in
non-listed and non-registered securities), and has read and evaluated, or has
employed the services of an investment advisor, attorney or accountant to read
and evaluate, all of the documents furnished or made available by the Company to
the Subscriber and to all other prospective investors in the Units, including
the PPM, as well as the merits and risks of such an investment by the
Subscriber.  The Subscriber’s overall commitment to investments which are not
readily marketable is not disproportionate to the Subscriber’s net worth, and
the Subscriber’s investment in the Units will not cause such overall commitment
to become excessive.  The Subscriber, if an individual, has adequate means of
providing for his or her current needs and personal and family contingencies and
has no need for liquidity in his or her investment in the Units.  The Subscriber
is financially able to bear the economic risk of this investment, including the
ability to afford holding the Units for an indefinite period or a complete loss
of this investment.
 
 
1

--------------------------------------------------------------------------------


 
 
 
1.5 The Subscriber acknowledges receipt and careful review of the PPM, all
supplements to the PPM, and all other documents furnished in connection with
this transaction by the Company (collectively, the “Offering Documents”) and has
been furnished by the Company during the course of this transaction with all
information regarding the Company which the Subscriber has requested or desires
to know; and the Subscriber has been afforded the opportunity to ask questions
of and receive answers from duly authorized officers or other representatives of
the Company concerning the terms and conditions of the Offering, and any
additional information which the Subscriber has requested.
 
1.6 The Subscriber acknowledges that the purchase of the Units may involve tax
consequences to the Subscriber and that the contents of the Offering Documents
do not contain tax advice.  The Subscriber acknowledges that the Subscriber must
retain his, her or its own professional advisors to evaluate the tax and other
consequences to the Subscriber of an investment in the Units. The Subscriber
acknowledges that it is the responsibility of the Subscriber to determine the
appropriateness and the merits of a corporate entity to own the Subscriber’s
Units and the corporate structure of such entity.
 
1.7 The Subscriber acknowledges that this Offering has not been reviewed by the
Securities and Exchange Commission (the “SEC”) or any state securities
commission, and that no federal or state agency has made any finding or
determination regarding the fairness or merits of the Offering.  The Subscriber
represents that the Units are being purchased for his, her or its own account,
for investment only, and not with a view toward distribution or resale to
others.  The Subscriber agrees that he, she or it will not sell or otherwise
transfer the Units unless they are registered under the Act or unless an
exemption from such registration is available.
 
1.8 The Subscriber understands that the provisions of Rule 144 under the Act are
not available for at least one (1) year to permit resales of the Units or the
Common Stock and Warrants comprising the Units and there can be no assurance
that the conditions necessary to permit such sales under Rule 144 will ever be
satisfied.  The Subscriber understands that the Company is under no obligation
to comply with the conditions of Rule 144 or take any other action necessary in
order to make available any exemption from registration for the sale of the
Units or the Common Stock and Warrants comprising the Units.
 
1.9 The Subscriber understands that the Units have not been registered under the
Act by reason of a claimed exemption under the provisions of the Act which
depends, in part, upon his, her or its investment intention.  In this
connection, the Subscriber understands that it is the position of the SEC that
the statutory basis for such exemption would not be present if his, her or its
representation merely meant that his, her or its present intention was to hold
such securities for a short period, such as the capital gains period of tax
statutes, for a deferred sale, for a market rise, assuming that a market
develops, or for any other fixed period.  The Subscriber realizes that, in the
view of the SEC, a purchase now with an intent to resell would represent a
purchase with an intent inconsistent with his, her or its representation to the
Company and the SEC might regard such a sale or disposition as a deferred sale,
for which such exemption is not available.
 
1.10 The Subscriber agrees to indemnify and hold the Company, its directors,
officers and controlling persons and their respective heirs, representatives,
successors and assigns harmless against all liabilities, costs and expenses
incurred by them as a result of any misrepresentation made by the Subscriber
contained herein or any sale or distribution by the Subscriber in violation of
the Act (including, without limitation, the rules promulgated thereunder), any
state securities laws, or the Company’s Certificate of Incorporation or By-laws,
as amended from time to time.
 
1.11 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Common Stock or the Warrants stating that such
securities have not been registered under the Act and setting forth or referring
to the restrictions on transferability and sale thereof.
 
1.12 The Subscriber understands that the Company will review and rely on this
Subscription Agreement without making any independent investigation; and it is
agreed that the Company reserves the unrestricted right to reject or limit any
subscription and to withdraw the Offering at any time.
 
1.13 The Subscriber hereby represents that the address of the Subscriber
furnished at the end of this Subscription Agreement is the undersigned’s
principal residence, if the Subscriber is an individual, or its principal
business address if it is a corporation or other entity.
 
1.14 The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a Financial Industry Regulatory Authority, Inc. (“FINRA”)
member firm, the Subscriber must give such firm the notice required by the
FINRA’s Conduct Rules, receipt of which must be acknowledged by such firm on the
signature page hereof.
 
1.15 The Subscriber hereby acknowledges that neither the Company nor any persons
associated with the Company who may provide assistance or advice in connection
with the Offering (other than the placement agent, if one is engaged by the
Company) are or are expected to be members or associated persons of members of
the FINRA or registered broker-dealers under any federal or state securities
laws.
 
1.16 The Subscriber understands that, pursuant to the terms of the Offering as
set forth in the PPM, the Company must receive subscriptions for 15 Units for an
aggregate purchase price of $750,000 in order to close on the sale of any Units
and that persons affiliated with the Company or its consultants, advisors, or
placement agents may subscribe for Common Stock, in which case the Company may
accept subscriptions from such affiliated parties in order to reach the Minimum
Offering; and that, accordingly, no investor should conclude that achieving the
Minimum Offering is the result of any independent assessment of the merits or
advantages of the Offering or the Company made by Subscribers in the Minimum
Offering.
 
1.17 The Subscriber hereby represents that, except as expressly set forth in the
Offering Documents, no representations or warranties have been made to the
Subscriber by the Company or any agent, employee or affiliate of the Company
and, in entering into this transaction, the Subscriber is not relying on any
information other than that contained in the Offering Documents and the results
of independent investigation by the Subscriber.
 
1.18 All information provided by the Subscriber in the Investor Questionnaire
attached as Exhibit B to the PPM is true and accurate in all respects, and the
Subscriber acknowledges that the Company will be relying on such information to
its possible detriment in deciding whether the Company can sell these securities
to the Subscriber without giving rise to the loss of the exemption from
registration under applicable securities laws.
 
 
 
2

--------------------------------------------------------------------------------


 
II.  
REPRESENTATIONS BY THE COMPANY

 
(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada and has the corporate power to
conduct the business which it conducts and proposes to conduct.
 
(b) The execution, delivery and performance of this Subscription Agreement by
the Company have been duly authorized by the Company and all other corporate
action required to authorize and consummate the offer and sale of the Units has
been duly taken and approved.
 
(c) The Units and the underlying Common Stock have been duly and validly
authorized and issued.
 
(d) The Company has obtained, or is in the process of obtaining, all licenses,
permits and other governmental authorizations necessary for the conduct of its
business, except where the failure to so obtain such licenses, permits and
authorizations would not have a material adverse effect on the Company. Such
licenses, permits and other governmental authorizations which have been obtained
are in full force and effect, except where the failure to be so would not have a
material adverse effect on the Company, and the Company is in all material
respects complying therewith.
 
(e) The Company knows of no pending or threatened legal or governmental
proceedings to which the Company is a party which would materially adversely
affect the business, financial condition or operations of the Company.
 
(f) The Company is not in violation of or default under, nor will the execution
and delivery of this Subscription Agreement or the issuance of the Common Stock,
or the consummation of the transactions herein contemplated, result in a
violation of, or constitute a default under, the Company’s Certificate of
Incorporation or By-laws, any material obligations, agreements, covenants or
conditions contained in any bond, debenture, note or other evidence of
indebtedness or in any material contract, indenture, mortgage, loan agreement,
lease, joint venture or other agreement or instrument to which the Company is a
party or by which it or any of its properties may be bound or any material
order, rule, regulation, writ, injunction, or decree of any government,
governmental instrumentality or court, domestic or foreign.
 
(g) The Company anticipates using the gross proceeds from the Offering as
follows: (i) approximately $200,000 for offering expenses and (ii) the remainder
for general corporate purposes including growth initiatives and capital
expenditures.
 
III.  
TERMS OF SUBSCRIPTION

 
3.1 Subject to Section 3.2 hereof, the subscription period will begin as of the
date of the PPM and will terminate at 11:59 PM Eastern Time, on the earlier of
the date on which  the Maximum Offering is sold or the Offering is terminated by
the Company (the “Termination Date”). The minimum subscription amount is
$50,000, although the Company may, in its discretion, accept subscriptions for
less than $50,000.
 
3.2 The Subscriber shall effect a wire transfer in the full amount of the
purchase price for the Units to the Company’s escrow account in accordance with
the wire instructions attached as Exhibit F to the PPM or shall deliver a check
in payment of the purchase price for the Units.
 
3.3 Pending the sale of the Units, all funds paid hereunder shall be deposited
by the Company in escrow with the Company’s escrow agent.  If the Company shall
not have obtained subscriptions (including this subscription) for the Minimum
Offering on or before the Termination Date (as such date may be extended by the
Company), then this subscription shall be void and all funds paid hereunder by
the Subscriber shall be promptly returned without interest to the Subscriber, to
the same account from which the funds were drawn.  If subscriptions are received
and accepted and payment tendered for the Minimum Offering on or prior to the
Termination Date, then all subscription proceeds (less fees and expenses) shall
be paid over to the Company within ten (10) days thereafter or such earlier date
that is one business day after the amount of good funds in escrow equals or
exceeds $3,000,000.  In such event, sales of the Units may continue thereafter
until the earlier of the date on which the Maximum Offering is sold and the
Termination Date, with subsequent releases of funds from time to time at the
discretion of the Company.
 
3.4 The Subscriber hereby authorizes and directs the Company and its escrow
agent to deliver any certificates or other written instruments representing the
Units to be issued to such Subscriber pursuant to this Subscription Agreement to
the address indicated on the signature page hereof.
 
3.5 The Subscriber hereby authorizes and directs the Company and its escrow
agent to return any funds, without interest, for unaccepted subscriptions to the
same account from which the funds were drawn.
 
3

--------------------------------------------------------------------------------


 
 
3.6 If the Subscriber is not a United States person, such Subscriber shall
immediately notify the Company and the Subscriber hereby represents that the
Subscriber is satisfied as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Units or any
use of this Subscription Agreement, including (i) the legal requirements within
its jurisdiction for the purchase of the Units, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units.  Such Subscriber’s subscription and payment for,
and continued beneficial ownership of, the Units will not violate any applicable
securities or other laws of the Subscriber’s jurisdiction.
 
3.7 The Company’s right to accept the subscription of the Subscriber is
conditioned upon the satisfaction of the following conditions precedent on or
before the date the Company accepts such subscription:
 
(a) As of the Closing, no legal action, suit or proceeding shall be pending that
seeks to restrain or prohibit the transactions contemplated by this Agreement.
 
(b) The representations and warranties of the Company contained in this
Agreement shall have been true and correct in all material respects on the date
of this Agreement and shall be true and correct as of the Closing as if made on
the Closing Date.
 
(c) The Company shall have provided the Subscriber with a substantially
completed draft of a Current Report on Form 8-K containing such information
about Pubco  as would be required to be disclosed in a Registration Statement on
Form 10 (the “Jumbo 8-K”), and following receipt of such Jumbo 8-K, the
Subscriber shall have reconfirmed, in writing, its subscription hereunder.
 
(d) The Company shall have consummated its acquisition of Pubco’s issued and
outstanding capital stock.
 
IV.  
MISCELLANEOUS

 
4.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by reputable overnight courier, facsimile (with receipt
of confirmation) or registered or certified mail, return receipt requested,
addressed to the Company, at the address set forth in the first paragraph
hereof, Attention: Chief Executive Officer, and to the Subscriber at the address
or facsimile number indicated on the signature page hereof.  Notices shall be
deemed to have been given on the date when mailed or sent by facsimile
transmission or overnight courier, except notices of change of address, which
shall be deemed to have been given when received.
 
4.2 This Subscription Agreement shall not be changed, modified or amended except
by a writing signed by both (a) the Company and (b) subscribers in the Offering
holding a majority of the Units issued in the Offering.
 
4.3 This Subscription Agreement shall be binding upon and inure to the benefit
of the parties hereto and to their respective heirs, legal representatives,
successors and assigns.  This Subscription Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.
 
4.4 Notwithstanding the place where this Subscription Agreement may be executed
by any of the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of New York.  The parties hereby agree that any dispute which may
arise between them arising out of or in connection with this Subscription
Agreement shall be adjudicated only before a Federal court located in New York,
New York and they hereby submit to the exclusive jurisdiction of the federal
courts located in New York, New York with respect to any action or legal
proceeding commenced by any party, and irrevocably waive any objection they now
or hereafter may have respecting the venue of any such action or proceeding
brought in such a court or respecting the fact that such court is an
inconvenient forum, relating to or arising out of this Subscription Agreement or
any acts or omissions relating to the sale of the securities hereunder, and
consent to the service of process in any such action or legal proceeding by
means of registered or certified mail, return receipt requested, in care of the
address set forth below or such other address as the undersigned shall furnish
in writing to the other.  The parties further agree that in the event of any
dispute, action, suit or other proceeding arising out of or in connection with
this Subscription Agreement, the PPM or other matters related to this
subscription brought by a Subscriber (or transferee), the Company (and each
other defendant) shall recover all of such party’s attorneys’ fees and costs
incurred in each and every action, suit or other proceeding, including any and
all appeals or petitions therefrom. As used herein, attorney’s fees shall be
deemed to mean the full and actual costs of any investigation and of legal
services actually performed in connection with the matters involved, calculated
on the basis of the usual fee charged by the attorneys performing such services.
 
4.5 This Subscription Agreement may be executed in counterparts.  Upon the
execution and delivery of this Subscription Agreement by the Subscriber, this
Subscription Agreement shall become a binding obligation of the Subscriber with
respect to the purchase of Units as herein provided; subject, however, to the
right hereby reserved by the Company to (i) enter into the same agreements with
other subscribers, (ii) add and/or delete other persons as subscribers and (iii)
reduce the amount of or reject any subscription.
 
 
4

--------------------------------------------------------------------------------


 
 
4.6 The holding of any provision of this Subscription Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Subscription Agreement, which shall remain in full force and
effect.
 
4.7 It is agreed that a waiver by either party of a breach of any provision of
this Subscription Agreement shall not operate or be construed as a waiver of any
subsequent breach by that same party.
 
4.8 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further actions as may be
necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.
 
V.  
REGISTRATION RIGHTS

 
5.1 Definitions.  As used in this Agreement, the following terms shall have the
following meanings.
 
(a) The term “Holder” shall mean any person owning or having the right to
acquire Registrable Securities or any permitted transferee of a Holder.
 
(b) The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
order of effectiveness of such registration statement or document.
 
(c) The term “Registrable Securities” shall mean the shares underlying the Notes
and Warrants, provided, however, that securities shall only be treated as
Registrable Securities if and only for so long as they (A) have not been
disposed of pursuant to a registration statement declared effective by the SEC;
(B) have not been sold in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act so that all transfer
restrictions and restrictive legends with respect thereto are removed upon the
consummation of such sale; (C) are held by a Holder or a permitted transferee of
a Holder pursuant to Section 5.8; and (D) may not be disposed of under Rule 144
under the Securities Act without restriction.
 
(d)           The term “SEC Guidance” means (i) any publicly-available written
or oral guidance, requirements or notice of the staff of the SEC, and (ii) the
Securities Act.


(e)           The term “Rule 415” means Rule 415 promulgated by the SEC pursuant
to the Securities Act, as such Rule may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the SEC having
substantially the same purpose and effect as such Rule.


5.2 Piggyback Registration.  At any time after the date hereof, if the Company
shall determine to register for its account or for the account of others any of
its equity securities, the Company shall include in such registration statement
the Registrable Securities, as permitted by SEC Guidance, including, without
limitation, Rule 415, provided, however, that the Company may reduce the number
of Registrable Securities registered pro rata in view of market conditions.
 
5.3 Registration Procedures.  Whenever required under this Article V to include
Registrable Securities in a Company registration statement, the Company shall,
as expeditiously as reasonably possible:
 
(a) Use its best reasonable efforts to (i) cause such registration statement to
become effective, and (ii) cause such registration statement to remain effective
until the earliest to occur of (A) such date as the sellers of Registrable
Securities (the “Selling Holders”) have completed the distribution described in
the registration statement and (B) such time that all of such Registrable
Securities are no longer, by reason of Rule 144 under the Securities Act,
required to be registered for the sale thereof by such Holders.  The Company
will also use its best reasonable efforts to, during the period that such
registration statement is required to be maintained hereunder, file such
post-effective amendments and supplements thereto as may be required by the
Securities Act and the rules and regulations thereunder or otherwise to ensure
that the registration statement does not contain any untrue statement of
material fact or omit to state a fact required to be stated therein or necessary
to make the statements contained therein, in light of the circumstances under
which they are made, not misleading; provided, however, that if applicable rules
under the Securities Act governing the obligation to file a post-effective
amendment permits, in lieu of filing a post-effective amendment that (i)
includes any prospectus required by Section 10(a)(3) of the Securities Act or
(ii) reflects facts or events representing a material or fundamental change in
the information set forth in the registration statement, the Company may
incorporate by reference information required to be included in (i) and (ii)
above to the extent such information is contained in periodic reports filed
pursuant to Section 13 or 15(d) of the Exchange Act in the registration
statement.
 
 
5

--------------------------------------------------------------------------------


 
 
(b) Prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.
 
(c) Furnish to the Selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus as amended or supplemented from time to time,
in conformity with the requirements of the Securities Act, and such other
documents as they may reasonably request in order to facilitate the disposition
of Registrable Securities owned by them.
 
(d) Use best reasonable efforts to register and qualify the securities covered
by such registration statement under such other federal or state securities laws
of such jurisdictions as shall be reasonably requested by the Selling Holders;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions,
unless the Company is already subject to service in such jurisdiction and except
as may be required by the Securities Act.
 
(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering.  Each Selling Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.
 
(f) Notify each Holder of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, (i) when the registration statement or any
post-effective amendment and supplement thereto has become effective; (ii) of
the issuance by the SEC of any stop order or the initiation of proceedings for
that purpose (in which event the Company shall make every effort to obtain the
withdrawal of any order suspending effectiveness of the registration statement
at the earliest possible time or prevent the entry thereof); (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose; and (iv) of the happening of any
event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing.
 
(g) Cause all such Registrable Securities registered hereunder to be listed on
each securities exchange or quotation service on which similar securities issued
by the Company are then listed or quoted.
 
(h) Provide a transfer agent for all Registrable Securities registered pursuant
hereunder and CUSIP number for all such Registrable Securities, in each case not
later than the effective date of such registration.
 
(i) Cooperate with the Selling Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold, which certificates will not bear any
restrictive legends; and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
shall request at least two business days prior to any sale of the Registrable
Securities to the underwriters.
 
(j) Comply with all applicable rules and regulations of the SEC.
 
(k) If the offering is underwritten and at the request of any Selling Holder,
use its best reasonable efforts to furnish on the date that Registrable
Securities are delivered to the underwriters for sale pursuant to such
registration: (i) opinions dated such date of counsel representing the Company
for the purposes of such registration, addressed to the underwriters and the
transfer agent for the Registrable Securities so delivered, respectively, to the
effect that such registration statement has become effective under the
Securities Act and such Registrable Securities are freely tradable, and covering
such other matters as are customarily covered in opinions of issuer’s counsel
delivered to underwriters and transfer agents in underwritten public offerings
and (ii) a letter dated such date from the independent public accountants who
have certified the financial statements of the Company included in the
registration statement or the prospectus, covering such matters as are
customarily covered in accountants’ letters delivered to underwriters in
underwritten public offerings.
 
5.4 Furnish Information.  It shall be a condition precedent to the obligation of
the Company to take any action pursuant to this Article V with respect to the
Registrable Securities of any Selling Holder that such Holder shall furnish to
the Company such information regarding the Holder, the Registrable Securities
held by the Holder, and the intended method of disposition of such securities as
shall be reasonably required by the Company to effect the registration of such
Holder’s Registrable Securities.
 
5.5 Registration Expenses.  The Company shall bear and pay all registration
expenses incurred in connection with any registration, filing or qualification
of Registrable Securities with respect to registration pursuant to Section 5.2
for each Holder, but excluding (i) legal expenses of the Holders and (ii)
underwriting discounts and commissions relating to Registrable Securities.
 
 
6

--------------------------------------------------------------------------------


 
 
5.6 Delay of Registration.  No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Article.
 
5.7 Indemnification.  In the event that any Registrable Securities are included
in a registration statement under this Article V:
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, any underwriter (as defined in the Securities Act) for such Holder
and each person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages, or liabilities (joint or several) to which they may become subject
under the Securities Act, or the Exchange Act, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively a “Violation”):  (i) any untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto,
(ii) the omission to state therein a material fact required to be stated
therein, or necessary to make the statements therein not misleading, or (iii)
any violation by the Company of the Securities Act, the Exchange Act, or any
rule or regulation promulgated under the Securities Act, or the Exchange Act,
and the Company will pay to each such Holder, underwriter or controlling person,
as incurred, any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this Section 5.7(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld),
nor shall the Company be liable in any such case for any such loss, claim,
damage, liability, or action to the extent that it arises out of or is based
upon a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any such Holder, underwriter or controlling person.
 
(b) To the extent permitted by law, each Selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers, each person,
if any, who controls the Company within the meaning of the Securities Act, any
underwriter, any other Holder selling securities in such registration statement
and any controlling person of any such underwriter or other Holder, against any
losses, claims, damages, or liabilities (joint or several) to which any of the
foregoing persons may become subject, under the Securities Act, or the Exchange
Act, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Holder expressly
for use in connection with such registration; and each such Holder will pay, as
incurred, any legal or other expenses reasonably incurred by any person intended
to be indemnified pursuant to this Section 5.7(b), in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section 5.7(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Holder, which consent shall not be unreasonably withheld; provided, further,
that, in no event shall any indemnity under this Section 5.7(b) exceed the
greater of the cash value of the (i) gross proceeds from the Offering received
by such Holder or (ii) such Holder’s investment pursuant to this Agreement as
set forth on the signature page attached hereto.
 
(c) Promptly after receipt by an indemnified party under this Section 5.7 of
notice of the commencement of any action (including any governmental action),
such indemnified party shall, if a claim in respect thereof is to be made
against any indemnifying party under this Section 5.7, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly notified, to assume the defense thereof with counsel selected by the
indemnifying party and approved by the indemnified party (whose approval shall
not be unreasonably withheld); provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
5.7, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 5.7.
 
(d) If the indemnification provided for in this Section 5.7 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.
 
 
7

--------------------------------------------------------------------------------


 
 
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in an underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in such underwriting agreement shall
control.
 
(f) The obligations of the Company and Holders under this Section 5.7 shall
survive the completion of the Offering.
 
5.8 Permitted Transferees.  The rights to cause the Company to register
Registrable Securities granted to the Holders by the Company under this Article
V may be assigned in full by a Holder in connection with a transfer by such
Holder of its Registrable Securities, to (a) any partner or retired partner of a
Holder that is a partnership or member or Manager of a limited Liability Company
of a Holder that is an LLC, or (b) any family member or trust for the benefit of
any individual Holder, provided that (i) such Holder gives prior written notice
to the Company; (ii) such transferee agrees to comply with the terms and
provisions of this Agreement;  (iii) such transfer is otherwise in compliance
with this Agreement; and (iv) such transfer is otherwise effected in accordance
with applicable securities laws.  Except as specifically permitted by this
Section 5.8, the rights of a Holder with respect to Registrable Securities as
set out herein shall not be transferable to any other person, and any attempted
transfer shall cause all rights of such Holder therein to be forfeited.
 


[Signature Pages Follow]
 
 
 
8

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.
 


__________________________
X $50,000 for each Unit
= $_____________________.
Number of Units subscribed for
 
Aggregate Purchase Price



Manner in which Title is to be held (Please Check One):
 
1.
___
Individual
7.
___
Trust/Estate/Pension or Profit Sharing Plan
Date Opened:______________
2.
___
Joint Tenants with Right of Survivorship
8.
___
As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________
3.
___
Community Property
9.
___
Married with Separate Property
4.
___
Tenants in Common
10.
___
Keogh
5.
___
Corporation/Partnership/ Limited Liability Company
11.
___
Tenants by the Entirety
6.
___
IRA
12.
___
Foundation described in Section 501(c)(3) of the Internal Revenue Code of 1986,
as amended.



IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN:
 
· INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE A-10
 
· SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE A-11
 
 
 
 
9

--------------------------------------------------------------------------------


 
 
 
EXECUTION BY NATURAL PERSONS
 
 
_____________________________________________________________________________
Exact Name in Which Title is to be Held
 
 
     
Name (Please Print)
 
 
 
Name of Additional Subscriber
Residence: Number and Street
 
Address of Additional Subscriber
 
 
City, State and Zip Code
 
 
 
City, State and Zip Code
Social Security Number
 
 
 
Social Security Number
 
Telephone Number
 
Telephone Number
 
 
Fax Number (if available)
 
 
 
 
Fax Number (if available)
E-Mail (if available)
 
 
 
E-Mail (if available)
(Signature)
 
(Signature of Additional Subscriber)
       
ACCEPTED this ___ day of _________ 2009, on behalf of Magnolia Solar Corporation
   
By:_____________________________
Name:
Title:



 
 
 
 
 
10

--------------------------------------------------------------------------------


 
 
EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
 
(Corporation, Partnership, Trust, Etc.)
 
____________________________________________________________________________
Name of Entity (Please Print)
Date of Incorporation or Organization:
State of Principal Office:
Federal Taxpayer Identification Number:
 
 
____________________________________________
Office Address
____________________________________________
City, State and Zip Code
____________________________________________
Telephone Number
____________________________________________
Fax Number (if available)
____________________________________________
E-Mail (if available)
 
[seal]
 
Attest:                      
(If Entity is a Corporation)
 
By:  ___________________                                                              
Name:__________________
Title:
   
*If Subscriber is a Registered Representative with a FINRA member firm, have the
following acknowledgement signed by the appropriate party:
 
The undersigned FINRA member firm acknowledges receipt of the notice
required by Rule 3050 of the FINRA
Conduct Rules
   
 
 
Name of FINRA Firm
ACCEPTED this ____ day of __________ 2009, on behalf of Magnolia Solar
Corporation.
 
By: _______________________                                                               
Name:
Title:
 
By:    ____________________                                                            
Name:____________________
Title:


 
 
 
11